Cite as 2014 Ark. App. 350

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CR-13-1012


                                                  Opinion Delivered   June 4, 2014
DENARIUS A. MARTIN
                               APPELLANT          APPEAL FROM THE CRITTENDEN
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. CR-2008-459]

STATE OF ARKANSAS                                 HONORABLE RANDY F.
                                  APPELLEE        PHILHOURS, JUDGE


                                                  AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                              BILL H. WALMSLEY, Judge

       On June 30, 2008, appellant Denarius Martin pleaded guilty to burglary, and he

received five years’ probation and was ordered to pay restitution, fines, fees, and costs. On

April 22, 2013, the State filed a petition to revoke his probation alleging, among other things,

that Martin failed to make any payments toward what he owed. The Crittenden County

Circuit Court found that Martin had violated the terms and conditions of his probation and,

upon revocation, sentenced him to two years in a regional correctional facility followed by

seven years’ suspended imposition of sentence. Defense counsel has filed a motion to

withdraw on the basis that there is no merit to an appeal.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Rules

of the Arkansas Supreme Court and Court of Appeals, defense counsel’s motion was

accompanied by a brief that purports to address all adverse rulings with an explanation why
                                  Cite as 2014 Ark. App. 350

each ruling is not a meritorious ground for reversal. Martin was provided with a copy of

counsel’s brief and notified of his right to file pro se points for reversal. Martin has not filed

any points.

       From our review of the record and the briefs presented to us, we agree with defense

counsel that there is no merit to an appeal. Accordingly, we affirm the order of revocation and

grant defense counsel’s motion to withdraw.

       Affirmed; motion to withdraw granted.

       HARRISON and WYNNE, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                                2